Exhibit 10.34

LOGO [g20124ex10_33.jpg]

June 1, 2007

Mr. Jonathan Rubinstein

c/o Elevation Partners

2800 Sand Hill Road

Menlo Park, California 94025

Dear Jon:

As you are aware, Palm, Inc. intends to enter into a Preferred Stock Purchase
Agreement and Plan of Merger with Elevation Partners, L.P., a Delaware limited
partnership, and Passport Merger Corporation, a Delaware corporation and
wholly-owned subsidiary of the company (the “Purchase Agreement”). This will
confirm that, as a condition of the transaction contemplated by the Purchase
Agreement, and conditioned upon and effective the closing date of that
transaction (“Effective Date”), you have accepted employment as Executive
Chairman of Palm, Inc. on the terms set forth in this letter.

Executive Chairman:

As of the Effective Date, you will become Executive Chairman of Palm, Inc. and a
member of Palm’s Board of Directors in Class 3, with a term lasting until the
Company’s 2008 annual meeting. Your continued service as a member of the Board
will be subject to any required stockholder approval. As Executive Chairman of
the company you will have both board governance obligations and operating
responsibilities. Your governance obligations will include those for the
Chairman set forth in Palm’s Certificate of Incorporation, Bylaws and Corporate
Governance Guidelines, including the scheduling of and development of agendas
for each meeting of Palm’s Board of Directors and the chairing of those
meetings. However, consistent with best practices, Palm will also expect to
appoint a lead independent director to perform any duties you may not perform as
an employee director, such as chairing separate meetings of the independent
directors. In your operating role, you will be fully focused on tuning our
organization to create great products. As part of the Palm executive team, you
will work with me to guide Palm’s product development effort and will have such
additional duties as you and Palm’s Board of Directors deem appropriate. We also
expect to rely heavily on your ability to attract and recruit highly qualified
candidates to management and individual contributor positions on Palm’s
engineering, product and program management organizations. We have agreed that
you will devote at least fifty percent of your time to Palm’s business.

Palm, Inc. 950 West Maude Avenue Mailstop 14R10 Sunnyvale, CA 94085-2801 Office
408.617-7000 Fax 408-617-0139



--------------------------------------------------------------------------------

Mr. Jonathan Rubinstein

June 1, 2007

Page 2

 

For so long as you are in the employment of Palm, we expect that you will use
good faith efforts to discharge your obligations to the best of your ability and
in accordance with each of the company’s Certificate of Incorporation, Bylaws,
Corporate Governance Guidelines (as modified to reflect the appointment of a
lead independent director) and Worldwide Code of Business Conduct and Ethics.
Upon the termination of your employment, and unless otherwise requested by the
Board, you will be deemed to have voluntarily resigned from the Board (and all
other positions held at the company and its affiliates) without any further
action required by you or the Board.

Please note that our Board of Directors has adopted stock ownership guidelines
which provide that, as of the fifth anniversary of your hire and provided you
remain an employee of Palm, you must own outright or have a vested
“in-the-money” option to purchase 25,000 shares of Palm common stock.

Remuneration and Benefits:

As we have discussed, your annual salary will be $600,000, you will not
participate in the Palm discretionary cash bonus plan or earn paid vacation or
sabbatical. Of course, I will expect you to take time away from work as
appropriate, including the 11 Palm holidays regularly scheduled each year as
well as any unpaid vacation time or sick leave to which we mutually agree, but
no less than three weeks annually. You will also be entitled to participate in
the Palm benefits programs for which you qualify, which will include welfare,
life, accident and disability benefits and salary deferral programs such as the
Palm, Inc. 401(k) Plan and the Employee Stock Purchase Plan. In addition, Palm
will reimburse you for reasonable travel, entertainment and other expenses
incurred in connection with your work for Palm, all in accordance with the
company’s expense reimbursement policy as in effect from time to time.

Indemnification:

You will be provided indemnification to the maximum extent permitted by Palm’s
Certificate of Incorporation and Bylaws, in addition to coverage under any
directors and officers insurance policies maintained by the company, with such
indemnification to be on terms determined by the Board or any of its committees,
but in no case less favorable than those provided to any other officer or
director of the company.

Stock Options:

Following the Effective Date, Palm’s Board of Directors or its designee will
grant you an option to purchase a total of 2,000,000 shares of Palm’s common
stock subject to the terms and conditions set forth in Palm’s standard stock
option agreement, except as set



--------------------------------------------------------------------------------

Mr. Jonathan Rubinstein

June 1, 2007

Page 3

 

forth below. The per share exercise price for the option will be set at the
closing price of Palm’s common stock on the sixth day of the month (the “Grant
Date”) following the month (extending from the 2nd day of a calendar month
through the 1st day of the next calendar month) that includes the Effective Date
or, if the stock market is closed on that date, the closing price of Palm’s
common stock on the last trading day prior to that date.

For example, if the Effective Date is between August 2nd and September 1st, your
grant date will be September 6 and the option will be priced as of the close of
trading on September 6; if the stock market is closed on September 6, then the
option shares will be priced as of the close of trading on the last trading day
prior to September 6, but the Grant Date will remain September 6.

Contingent on you being an employee or other service provider of Palm on each
vesting date, the option will vest over four years as follows:

The option will vest as to 1,000,000 shares subject only to time-based vesting:
the option will vest as to 25% of such 1,000,000 shares on the first anniversary
of the Grant Date, and will vest with respect to the remainder of such 1,000,000
shares in equal monthly installments through and including the fourth
anniversary of the Grant Date.

The option will vest as to 1,000,000 shares on a combination of
performance-based vesting and time-based vesting. Provided that the Cumulative
Total Shareholder Return (or “CTSR”) targeted for each tranche is achieved, the
option will vest in tranches over time, as specified below. For all purposes in
this letter, CTSR shall be measured as the cumulative increase in the price per
share of Palm’s common stock (measured as the price reported by the Nasdaq
Global Market or such other exchange which is at the time the principal market
for Palm’s common stock) reported as the closing price. The starting point for
the measurement of CTSR shall be the lower of (i) $8.50 per share or (ii) the
per share exercise price of the option granted to you pursuant to this letter.
In the event that any dividends are paid on Palm’s common stock (other than
dividends paid in common stock), the CTSR will be calculated as though such
dividends were used to purchase additional shares of Palm’s common stock, in the
same manner as required by the Securities Exchange Commission for proxy
statement purposes.

 

  •  

As to 333,334 shares, the option will vest as to 25% of such shares on the later
of the date that Palm achieves a CTSR of 50% or the 12-month anniversary of the
Grant Date. The option shall vest as to the remaining 75% of such shares in
equal monthly installments commencing on the 13th month anniversary of the Grant
Date, through and including the fourth anniversary of the Grant Date, provided
that a CTSR of 50% has been achieved (and in the event that a CTSR of 50% is
achieved after some of such monthly installments have passed, then



--------------------------------------------------------------------------------

Mr. Jonathan Rubinstein

June 1, 2007

Page 4

 

 

such past monthly vesting shall occur immediately). Should the CTSR performance
threshold not be achieved as of the fourth anniversary of the Grant Date, the
option will be forfeited with respect to the unvested portion on such date.

 

  •  

As to 333,333 shares, the option will vest as to 25% of such shares on the later
of the date that Palm achieves a CTSR of 100% or the 12-month anniversary of the
Grant Date. The option shall vest as to the remaining 75% of such shares in
equal monthly installments commencing on the 13th month anniversary of the Grant
Date, through and including the fourth anniversary of the Grant Date, provided
that a CTSR of 100% has been achieved (and in the event that a CTSR of 100% is
achieved after some of such monthly installments have passed, then such past
monthly vesting shall occur immediately). Should the CTSR performance threshold
not be achieved as of the fourth anniversary of the Grant Date, the option will
be forfeited with respect to the unvested portion on such date.

 

  •  

As to 333,333 shares, the option will vest as to 25% of such shares on the later
of the date that Palm achieves a CTSR of 200% or the 12-month anniversary of the
Grant Date. The option shall vest as to the remaining 75% of such shares in
equal monthly installments commencing on the 13th month anniversary of the Grant
Date, through and including the fourth anniversary of the Grant Date, provided
that a CTSR of 200% has been achieved (and in the event that a CTSR of 200% is
achieved after some of such monthly installments have passed, then such past
monthly vesting shall occur immediately). Should the CTSR performance threshold
not be achieved as of the fourth anniversary of the Grant Date, the option will
be forfeited with respect to the unvested portion on such date.

Your Option Agreement will provide that if the exercise of your option following
your termination of service with the company would be prohibited at any time
solely because the issuance of shares of company common stock would violate the
registration requirements under the Securities Act of 1933, then your option
shall terminate on the earlier of the expiration of the term of the option or
the expiration of a period of three months after the termination of your service
during which the exercise of the option would not be in violation of such
registration requirements.



--------------------------------------------------------------------------------

Mr. Jonathan Rubinstein

June 1, 2007

Page 5

 

Performance Shares:

On the Grant Date, Palm’s Board of Directors or its designee will grant you
1,000,000 Palm performance shares (also known as restricted stock units or
RSUs), subject to the terms and conditions set forth in Palm’s standard
performance share agreement, except as set forth below. Contingent on you being
an employee or other service provider of Palm on each vesting date, the
performance shares will vest over four years as follows:

500,000 restricted stock units will be subject only to time-based vesting, and
will vest in 25% increments on each of the first four 12-month anniversaries of
the Grant Date.

500,000 restricted stock units will vest based on a combination of
performance-based vesting and time-based vesting as described below. Provided
that the CTSR targeted for each tranche is achieved (either before or after the
time-based vesting), the restricted stock units will vest as to the unvested
shares remaining in that tranche over time.

 

  •  

As to 250,000 of these restricted stock units, 25% will vest on the later of the
date that Palm achieves a CTSR of 50% or the 12-month anniversary of the Grant
Date; 25% will vest on the later of the date that Palm achieves a CTSR of 50% or
the 24-month anniversary of the Grant Date; 25% will vest on the later of the
date that Palm achieves a CTSR of 50% or the 36-month anniversary of the Grant
Date; and 25% will vest on the later of the date that Palm achieves a CTSR of
50% or the 48-month anniversary of the Grant Date. Should the CTSR performance
threshold not be achieved within four years from the Grant Date, the restricted
stock units will be forfeited on such date.

 

  •  

As to 250,000 of these restricted stock units, 25% will vest on the later of the
date that Palm achieves a CTSR of 100% or the 12-month anniversary of the Grant
Date; 25% will vest on the later of the date that Palm achieves a CTSR of 100%
or the 24-month anniversary of the Grant Date; 25% will vest on the later of the
date that Palm achieves a CTSR of 100% or the 36-month anniversary of the Grant
Date; and 25% will vest on the later of the date that Palm achieves a CTSR of
100% or the 48-month anniversary of the Grant Date. Should the CTSR performance
threshold not be achieved within four years from the Grant Date, the restricted
stock units will be forfeited on such date.

Severance Benefits:

In the event your employment is terminated involuntarily without Cause (as
defined in your Management Retention Agreement and Severance Agreement) or by
you pursuant to a Voluntary Termination for Good Reason (as defined in your
Management Retention Agreement and Severance Agreement), whether in connection
with or in the absence of



--------------------------------------------------------------------------------

Mr. Jonathan Rubinstein

June 1, 2007

Page 6

 

a Change of Control (as defined in your Management Retention Agreement), you
will receive severance benefits on the terms and conditions set forth in the
attached Palm, Inc. Management Retention Agreement and the Palm, Inc. Severance
Agreement. These agreements are the standard agreements in place for Palm
executives, as modified to reflect our discussions.

Other:

This offer of employment and your continued employment with Palm are expressly
contingent upon the following:

 

  •  

Our receipt of executed copies of the Palm (i) Employee Agreement,
(ii) Confidentiality Guidelines, and (iii) Worldwide Code of Business Conduct
and Ethics providing, among other things, that you will keep confidential
company information throughout and beyond your employment with Palm.

 

  •  

Satisfactory proof of identification and work authorization as required by the
Immigration Reform and Control Act of 1990.

Note also that, with the agreement of the candidate, it is our standard practice
to conduct a background investigation as a condition to employment.

You hereby represent that you are not a party to any contract, understanding,
agreement or policy, written or otherwise, that would be breached by your
employment with Palm. You further represent that you have disclosed to the
company in writing all threatened, pending, or actual claims against you by any
previous employer that are unresolved and still outstanding as of the date of
this letter.

While we are confident that we will have a mutually beneficial employment
relationship, your employment with Palm is voluntary and at-will. This means you
are free to resign at any time. Similarly, Palm is free to terminate your
employment, with or without cause or notice or for any or no cause, at any time.
Exceptions to this employment-at-will policy may be made only pursuant to a
written agreement signed by both of us.

This letter supersedes all prior and contemporaneous discussions or agreements
concerning your employment at Palm, whether written or oral. No waiver,
alteration, or modification of any of the provisions of this letter will be
binding unless in writing and signed by both of us. This will also confirm that,
in coming to this understanding, neither you nor Palm have relied on or made any
representation, warranty, inducement or promise that is not in this letter.



--------------------------------------------------------------------------------

Mr. Jonathan Rubinstein

June 1, 2007

Page 7

 

Let me close by reaffirming how very excited I am to welcome you to Palm. I
believe you will make a tremendous difference to our organization, and that your
contribution will lead to our greater success.

Sincerely,

/s/ ED COLLIGAN

Ed Colligan

President and CEO

Palm, Inc.

I accept employment at Palm, Inc., contingent on the closing of the transaction
contemplated by the Purchase Agreement and on the terms described in this
letter.

 

/S/ JON RUBINSTEIN        

   

June 2, 2007

Jon Rubinstein     Date